Citation Nr: 0912915	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for lumbosacral 
strain/sprain with intermittent left sided sciatica, and 
first degree spondylolisthesis of L5 on S1 with degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision, in which 
the RO, inter alia, denied the Veteran an increased rating 
for lumbosacral strain/sprain with intermittent left sided 
sciatica, and first degree spondylolisthesis of L5 on S1 with 
degenerative disc disease of the lumbar spine.  The Veteran 
filed a notice of disagreement (NOD) in August 2007, and the 
RO issued a statement of the case (SOC) in November 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2007.

In May 2008, the Veteran testified during a hearing before a 
Decision Review officer (DRO) at the RO; a transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran's lower back disability is manifested 
by limited motion and pain, medical evidence reflects no 
ankylosis of the spine, no incapacitating episodes of 
intervertebral disc syndrome, and no separately ratable 
neurological manifestations of the Veteran's service-
connected lower back disability.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain/sprain with intermittent left sided 
sciatica, and first degree spondylolisthesis of L5 on S1 with 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5242, General Rating Formula for Diseases and Injuries of the 
Spine, and Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for higher rating, as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The letter also provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
letter also asked the Veteran to send any evidence in his 
possession that pertains to the claim (consistent with 
Pelegrini and the version of section 3.159 then in effect).  
The June 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  

After the Veteran disagreed with the denial of a higher 
rating, the November 2007 SOC set forth the criteria for 
higher ratings for the Veteran's lower back disability (which 
suffices, in part, for Dingess/Hartman).  Then, in May 2008, 
the RO provided notice to the Veteran responsive to the 
requirements of Vazquez-Flores (as regards assignment of an 
increased rating for his lower back disability, again setting 
forth the criteria for higher ratings for the disability).  

After issuance of the aforementioned notice,  and opportunity 
for the Veteran to respond, the June 2008 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and a report of VA examination conducted 
in May 2007.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's RO 
hearing, as well as various written statements provided by 
the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.  

The Board notes during VA treatment in June 2007 the Veteran 
reported that he has been receiving Social Security with 
Medicare parts A and B.  No Social Security Administration 
(SSA) decision is of record; however, the Veteran has not 
indicated that he is receiving SSA disability benefits for 
his lower back disability.  Rather, it appears that the 
Veteran is receiving SSA retirement benefits along with 
Medicare.  Furthermore, there has been no argument that the 
SSA records are pertinent to the claim being adjudicated in 
this decision as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at  543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Although the RO has assigned a 40 percent rating for the 
Veteran's service-connected low back low back disability 
Diagnostic Code 5242, the actual criteria for rating 
disabilities of the spine is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  .  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right lateral rotation.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and lateral rotation to 30 degrees, each, are 
considered normal ranges of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71, Plate V.

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a rating in 
excess of 40 percent for the Veteran's service-connected low 
back disability are not met.

A January 2006 letter from a VA physician reflects that the 
Veteran may work in a job that requires no heavy lifting.

An April 2006 VA treatment note reflects complaints of 
chronic back pain without radiculopathy.  Examination 
revealed that, in an attempt to touch his toes, the Veteran 
could only reach his knees.  Deep tendon reflexes of the 
patellae, Achilles, biceps, and triceps were 2/4.

The report of an August 2006 private physical occupational 
therapy evaluation reflects complaints of lower back pain 
with intermittent bilateral thigh pain.  Examination revealed 
range of motion of the thoracolumbar spine consisting of 
major limitation of flexion and extension, and moderate 
limitation of side bending bilaterally.  Trunk strength was 
4+/5 and sensation was within normal limits in the lower 
extremities.

A September 2006 private treatment note reflects complaints 
of lower back pain with not much in terms of radicular 
symptoms.  Examination revealed no gross clinical deformity 
of the spine.  Light touch sensation was intact in the lower 
extremities.  Reflexes were symmetrical.  

The report of a May 2007 VA examination of the spine reflects 
complaints of aching pain across the diffuse lower lumbar 
area of a constant level of 7/10 with exacerbations of a 
level of 8/10 twice per month lasting about 45 minutes.  The 
Veteran indicated  that medication helps control the pain but 
that he is never pain-free.  He denied radiation, weakness, 
numbness, or bladder or bowel dysfunction.  He denied being 
prescribed bed rest by a doctor or having had incapacitation 
in the last 12 months.  The Veteran reported using a cane, 
which helps him feel more secure with his back pain, and a 
sacral support, which also helps.  

Examination revealed range of motion of the thoracolumbar 
spine, after three repetitions, as follows: forward flexion 
from 0 to 70 degrees limited by discomfort, extension from 0 
to 25 degrees limited by difficulty and reports of 
discomfort, right and left lateral flexion from 0 to 20 
degrees limited by reports of discomfort, and right and left 
lateral rotation from 0 to 35 degrees limited by difficulty.  
Deep tendon reflexes were 2+/4 and equal bilaterally for the 
patella and Achilles.  There was no atrophy, hypertrophy, 
palpable spasms, or tenderness.  Strength testing was within 
normal limits for age and bilaterally equal.  There was 
normal and bilaterally equal sensation of pinprick and light 
touch.  There was normal toe and heel walking with complaints 
of back pain.  Heel to toe walking was unsteady, but the 
examiner noted that it was not rare for the Veteran's age.  
Straight leg raising was negative.  The examiner noted that 
additional limitation of function due to flare-ups cannot be 
determined without resorting to mere speculation, and that 
there was no discomfort or difficulty with range of motion, 
effusion, edema, erythema, tenderness to palpation, 
deformity, or instability except as noted.  The examiner also 
noted that there were no objective findings of radiculopathy.  
Lastly, the examiner stated that the Veteran is capable of 
sedentary to light duty occupation.

A June 2007 VA treatment note reflects complaints of chronic 
back pain with occasional neuropathic pain but no loss of 
motor control or loss of sensation.  The physician noted that 
the Veteran has reasonable pain control and that the Veteran 
is able to perform his activities of daily living.

The report of an October 2007 private examination reflects 
complaints of daily lower back pain with some pain in the 
right leg.  The Veteran denied loss of continence and 
paresthesias.  Examination revealed some loss of normal 
lordosis but no focal pain or spasm to palpation and grossly 
intact sensation.

The report of a November 2007 private evaluation reflects 
complaints of constant lower back pain with radiation to the 
feet.  Examination revealed range of motion of the 
lumbosacral region consisting of forward flexion to 20 
degrees of a normal 45 degrees, extension to 10 degrees of a 
normal 25 degrees, and lateral flexion to 10 degrees 
bilaterally of a normal 25 degrees.  Upper and lower 
extremity deep tendon reflexes were 2/2.  Upper and lower 
extremity muscle strengths were 5/5.  All of the upper and 
lower extremity dermatomes were normal bilaterally.  

During his DRO hearing, the Veteran testified that he is 
taking an increased number of pain medication and that he has 
radicular symptoms.

Consideration of the pertinent findings with respect to the 
Veteran's primary orthopedic manifestation-limited motion-
in light of the General Rating Formula would result in no 
more than a 20 percent rating, based on consideration of the 
findings shown on VA examination in May 2007, which included 
flexion from 0 to 70 degrees.  Although the November 2007 
private examination showed lumbosacral flexion from 0 to 20 
degrees, as this finding is not based on a normal forward 
flexion of the thoracolumbar spine from 0 to 90 degrees, it 
is not adequate for rating purposes.  Nevertheless, 20 
degrees of forward flexion provides for no more than the 
current 40 percent rating.  There is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine, as required for a rating in excess of 40 
percent.

The Board points out  that the 40 percent rating properly 
compensates the Veteran for the extent of his functional loss 
due to pain and other factors set forth in §§ 4.40 and 4.45, 
and DeLuca.  In reaching this determination, the Board notes 
that the range of motion findings on May 2007 VA examination 
were obtained after three repetitions.  Further, the examiner 
stated that additional limitation of function due to flare-
ups cannot be determined without resorting to mere 
speculation.  While the Veteran complained of pain, the Board 
notes that the rating criteria contemplate symptoms such as 
pain, stiffness, aching, etc., if present, thus, evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the sections of the rating schedule for 
evaluating neurological disabilities.  In any event, there is 
simply no medical evidence to support a finding that the 
Veteran's pain is so disabling as to effectively result in 
ankylosis, which, as indicated above, is required for the 
next higher rating.

Additionally, under Note (1) of the General Rating Formula, 
VA must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected low back disability..  
Here, however, there is also no medical evidence of any 
separately ratable neurological manifestations.  The 
characterization of the Veteran's low back disability 
includes a reference to "sciatica," which is indicative of 
the pain associated with the disability (discussed above).  
Moreover, while the Veteran has complained of pain radiating 
to the lower extremities, there is no assessment of 
radiculopathy, or nerve root impingement or other impairment, 
and all neurological examinations have revealed  normal 
sensory, motor, and reflex functioning.  

Because the Veteran's service-connected disability involves 
degenerative disc disease, the Board also has, alternatively, 
considered whether rating the disability under the Formula 
for Rating IVDS Based on Incapacitating Episodes would 
warrant a rating greater than 40 percent.  See 38 C.F.R. 
§ 4.71a.  That Formula defines an incapacitating episode as n 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician..  In case, however, , the Veteran himself 
described no incapacitating episodes in the past 12 months on 
VA examination in May 2007, and there is otherwise no 
evidence of upon which to evaluate the disability under this 
portion of the rating schedule.  The  record does not reflect 
that bed rest has been prescribed by a physician.  , As such, 
there is no evidence that the Veteran has incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months as required for a higher rating of 60 
percent on the basis of incapacitating episodes.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

Additionally, the Board finds that there is no showing that, 
at any point pertinent to the claim for higher rating, the 
disability under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the November 2007 SOC).  

The Board observes that the Veteran currently may not be 
employed full-time; however, the Board notes that the low 
back disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating for the period).  In October 2006 
correspondence, the Veteran stated that he retired because of 
his back disability, noting that he fell because his leg gave 
out and because his shoulder muscles gave out.  However, the 
disability under consideration involves the low back only 
and, discussed above, the medical evidence fails to show any 
neurological manifestations associated with this  disability.  
Moreover, service connection has not been established  for 
any shoulder disability.  In December 2006 correspondence, 
the Veteran  stated that he took early retirement due to his 
back disability and that he was laid off from two subsequent 
jobs for lack of work.  In March 2007 correspondence, he 
questioned the real reason for being laid off-that he could 
not handle the physical labor-but has not provided any 
objective evidence to support this.  Furthermore, the May 
2007 VA examiner stated that the Veteran is capable of 
sedentary to light duty occupation.  There also is no 
evidence that the disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.  

Although the Veteran filed a Veteran's Application for 
Increased Compensation based on Unemployability, VA Form 21-
8940, in April 2008 correspondence, he indicated that his 
claim for higher rating was based on the regular schedular 
standards.  Further, to the extent that he is asserting that 
the increased amount of pain medication required for his 
service-connected disability warrants an extra-schedular 
rating, the Board observes that the June 2007 VA treatment 
note reflects the physician's observation that the Veteran 
has reasonable pain control and that the Veteran is able to 
perform his activities of daily living.  Moreover, as noted 
above, the extent of any functional loss due to pain is 
contemplated  in the current 40 percent rating.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the lumbosacral strain/sprain 
with intermittent left sided sciatica, and first degree 
spondylolisthesis of L5 on S1 with degenerative disc disease 
of the lumbar spine, pursuant to Hart, and the claim for 
increased rating or  must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An increased rating for lumbosacral strain/sprain with 
intermittent left sided sciatica, and first degree 
spondylolisthesis of L5 on S1 with degenerative disc disease 
of the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


